United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2877
                       ___________________________

                                 Myron Hubbard

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  St. Louis Psychiatric Rehabilitation Center; State of Missouri Department of
                                  Mental Health

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: February 6, 2014
                           Filed: February 11, 2014
                                [Unpublished]
                                ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
        Myron Hubbard appeals the district court’s1 order dismissing his amended pro
se complaint against his former employer the Missouri Department of Mental Health
(MDMH), and the St. Louis Psychiatric Rehabilitation Center (Center), the MDMH
facility where Hubbard had worked as a registered nurse. Hubbard asserted various
civil claims, including that defendants denied him leave he was entitled to under the
Family and Medical Leave Act (FMLA). Upon careful review, see Butler v. Bank of
Am., N.A., 690 F.3d 959, 961 (8th Cir. 2012) (de novo review of dismissal for failure
to state claim), we conclude dismissal was appropriate: defendants were immune
from suit for alleged violations of the FMLA’s self-care provision, see Coleman v.
Court of Appeals of Md., 132 S. Ct. 1327, 1338 (2012); Hubbard did not show he had
exhausted administrative remedies before bringing his Title VII claim, see Richter v.
Advance Auto Parts, Inc., 686 F.3d 847, 850-51 (8th Cir. 2013) (per curiam) (Title
VII exhaustion requirements); and the Eleventh Amendment barred Hubbard’s other
claims against defendants, see Murphy v. State of Ark., 127 F.3d 750, 754 (8th Cir.
1997). We further conclude that the district court did not abuse its discretion in
denying Hubbard leave to amend and add an additional party, given the many
opportunities Hubbard had to amend his complaint over the 18-month course of this
litigation. See Moses.com Sec., Inc. v. Comprehensive Software Sys., Inc., 406 F.3d
1052, 1065-66 (8th Cir. 2005). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                        -2-